 In the Matter ofCOBBS AND MITCHELLandINTERNATIONALWOOD-WORKERS OF AMERICA,LocAL No. 5-92, C. I. O.Cases Nos. R-5598 and R-5599.-Decided July 14, 1943Mr. C. L. Starr,of Portland, Oreg., for the Company.Messrs. Barry GeorgeandHarvey Nelson,of Portland, Oreg., forthe C. I. O.Messrs. ReeseWingardand W.0. Kelsay,ofEugene,Oreg., forthe A. F. of L.Mr. JosephE. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by International Woodworkers of Amer-ica, Local No 5-92, affiliated with the C. I. 0., herein called the C. 1. 0.,alleging that questions affecting commerce had arisen concerning therepresentation of employees of Cobbs and Mitchell, Valsetz, Oregon,herein called the Company, the National Labor Relations Board there-after consolidated the cases and provided for an appropriate hearingupon due notice before. Joseph D. Holmes, Trial Examiner. Saidhearing was held at Salem, Oregon, on June 23, 1943. The Company,the C. I. 0., and Lumber & Sawmill Workers Union, Local UnionsNos. 2692 and 2636, affiliated with the American Federation of Labor,herein called the A. F. of L., appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and toyintroduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following:51 N. L.R. B., No. 66.320 COBBS AND MITCHELLFINDINGS OF FACT1. THE BUSINESSOF THE COMPANY321Cobbs and Mitchell, an Oregon corporation with its principal officeand place of business at Valsetz, Oregon, is engaged in the manufac-ture and sale of lumber and lumber products.During the year 1942,the Company processed approximately 50,000,000 board feet of lum-ber, approximately 100 percent of which was shipped to points outsidethe State of Oregon.II.THEORGANIZATIONS INVOLVEDInternationalWoodworkers of America, Local No. 5-92, affiliatedwith the Congress of Industrial Organizations, and Lumber & SawmillWorkers Union, Local Unions Nos. 2692 and 2636, affiliated with theAmerican Federation of Labor, are labor organizations admittingemployees of the Company to membership.III.THE QUESTIONS CONCERNING REPRESENTATIONOn March 15 and March 19, 1943, the C. I. O. requested recognitionas bargaining representative of the employees engaged in the Com-pany'smill and logging operations, respectively.The Companydeclined to recognize the C. I. 0., asserting that it was bound byexisting agreements with the A. F. of L. covering the employees inquestion.Since 1936, the Company has bargained with the A. F. of L. asrepresentative of the employees of both the mill and logging opera-tions.On March 13, 1941, Local 2692 of the A. F. of L. and theCompany entered into a collective bargaining contract covering theemployees of the logging operations, and on April 9, 1941, Local 2636of the A. F. of L. entered into a similar contract with the Companycovering the employees of the mill; these contracts have no expirationdate and can be terminated at any time on 30 days' written notice.Although the parties entered into supplemental agreements, amend-ing the original contracts to provide for a closed shop and to extendtheir existence for the duration of the war, the exact date of theirexecution was not disclosed nor are the instruments dated.'TheA. F. of L. contends that the contracts, and the supplements attachedthereto, constitute a bar to a present determination of representatives.Since the original contracts have been in effect for over 2 years andare terminable upon 30 days' notice, and since the Company wasiThe Company's vice president testified to the effect that he thought the supplementalagreements were executed some time in April 1943.The A. F. of L. offered no evidencepertainingto the dateof execution. 322DECISIONS OF NATIONAL LABOR R'ELA(rION$S BOARDnotified of the claim of the C. I. 0. previous to the time of executionconstitute a bar to this proceeding.2A statement prepared by a Field Examiner and membership listssubmitted by the A. F. of L., introduced in evidence at the hearing,indicate that the unions represent a substantial number of employeesin the units hereinafter found to be appropriate.3We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITSWe find, substantially in accordance with a stipulation of theparties,4 that the following groups of the Company's employees con-stitute units appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act:(1)All production, maintenance, construction, and transportationemployees of the Company's sawmill, excluding clerical and super-visory employees with authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectivelyrecommend such action; and(2)All production, maintenance, construction, and transportationemployees of the Company's logging operations, excluding clericaland supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by elections by secret ballot among the em-2 SeePhelps Dodge Refining Corp,40 N. L R B 1159;American Radiator&SanitaryCorp,35 N L R B. 172; andLa Plant-Choate Mfg. Co.,Inc.,29 N. L. R B. 40.3The Field Examiner's statement shows that the C.I.0 submitted 64 applications formembership cards in support of its claim with respectto themill unit, all of which bearapparently genuine signatures,and 62 of which bear names of persons whose names arelisted on the Company's pay roll of March 31, 1943;there are 182 employees in the appro-priate unit.The cards were dated as follows : 1 in November 1942. 10 in March 1943, and53 in April 1943.The C. I. 0. also submitted 13 cards to the Trial Examiner,9 of whichbear names of persons whose names are listed on the Company's pay roll of March 31, 1943.In support of its claim with respect to the logging unit, the C.I.0. submitted 38 applica-tion-for-membership cards, all of which bear apparently genuine signatures,and 36 ofwhich bear names of persons whose names are listed on the Company's pay roll of March31, 1943; there are 82 employees in the appropriate unit.Two cards were dated in March1943 and 36 in April 1943.The A.F. of L. submitted a list dated June 23, 1943,bearing 122 names, and 19 member.ship cards in support of its claim with respect to the mill unit.The cards were dated in June1943.It also submitted a list, dated June 23, 1943,bearing approximately 81 names insupport of its claim with respect to the logging unit.The Trial Examiner did not checkthe names on either list with the Company's pay roll.4These are substantially the same units as covered by the contracts. COBBSAND MITCHELL323:ployees in the respective units who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionsherein, subject to the limitations and additions set forth in theyDirection.DIRECTION OF ELECTIONSBy virtue-of and pursuant to the power vested in the National-Labor Relations Board by Section 9 (c) of the National Labor Rela-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it is,herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Cobbs and Mitchell,Valsetz, Oregon, elections by secret ballot shall be conducted as early-as possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Directorfor the Nineteenth Region, acting in this matter as agent for the-National Labor Relations Board, and subject to Article III, Section10, of said Rules and Regulations, among the employees in the units;found appropriate in Section IV, above, who were employed by the-Company at its sawmill and logging operations at Valsetz, Oregon,.during the pay-roll period immediately preceding the, date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off, andincluding employees in the armed forces of the United States whopresent themselves in person at the polls, but excluding employees who,have since quit or been discharged for cause: (1) to determine withrespect to the employees in the unit described in paragraph, (1) ofSection IV, whether they desire to be represented by InternationalWoodworkers of America, Local No. 5-92, affiliated with the C. I. O.,or by Lumber & Sawmill Workers Union, Local No. 2636, affiliatedwith the A. F. of L., for the purposes of collective bargaining, or byneither; and (2) to determine, with respect to the employees in theunit described in paragraph (2) ,of Section IV, whether they desireto be represented by International Woodworkers of American, LocalNo. 5-92, affiliated with the C. I. 0., or by Lumber & Sawmill WorkersUnion, Local No. 2692, affiliated with the A. F. of L., for the purposesof collective bargaining, or by neither.540612-44--vol. 51-22